Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 16556906, filed on 08/30/2019.  Claims 1-10 are now pending and ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 1 is allowed.
With regards to claim 1, the prior art on record and further searched prior art did not disclose nor make obvious the limitations “a divided region among the plurality of divided regions that satisfies the following conditions: i) a first difference is equal to or smaller than a first predetermined difference, the first difference being a difference between a previous representative luminance value of a previous divided region and a current representative luminance value of a current divided region corresponding to the previous divided region, ii) a second difference is equal to or smaller than a second predetermined difference, the second difference being a difference between a previous amount of luminance dispersion of the previous divided region and a current amount of luminance dispersion of the current divided region, and iii) the representative luminance value of the current divided region is equal to or smaller than a first predetermined value.	
Specifically, the prior art on record and further searched prior art did not disclose nor make obvious all three requirements of finding a first difference that is equal to or smaller than first predetermined difference between regions, also finding a second difference that is equal or smaller than a second predetermined difference, and also the representative luminance value is equal to or smaller than a first predetermined valued.
Claims 9 and 10 are allowed for essentially the same reasons as claim 1 as the claim limitations are similar but in a different embodiment.
Claims 2-8 are allowed as they depend off of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamanaka et al. (US PG PUB 20150125032 A1) discloses detecting an object using luminance values and a predetermined threshold but does not disclose a second predetermined value.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D SHIN/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667